Upon a motion for a rehearing there was a brief for the appellant by Wimkler, Flcmders, Smith, Bottyum & Yilas, and a brief for the respondent by F. B. Hicks, Attorney General.
The following opinion was filed February 21, 1899:
Bardeen, J.
Of course it is understood by this court that the facts involved in the different cases that have been decided were not exactly the same, but the lem announced in the first Travelers’ Case has entered into and been controlling in each subsequent case. [Travelers’ Ins. Co. v. Fricke, 94 Wis. 258.] In that case it was said that sec. 1220, R. S. 1878, imposed a license upon the business of insurance, and not upon the company transacting it. The statute speaks of two kinds of insurance business,— life and accidental,— and therefore, if a company transacts both kinds of business, it must pay the required license for each. If it does but one kind of business, then it must pay the fee imposed by *115law for that privilege. The first decision also said that ch. 105, Laws of 18.80, in legal effect, was an amendment to sec. 1220, and therefore the company transacting the business of accident insurance must pay two per cent, of its gross premiums to the state, as well as the fee required by the other statute. Independent of the fact that the Travelers’ Company was transacting both kinds of business, the two Travelers’ Oases settled the law that a company doing the business of accident insurance in this state must not only pay the $300 license required by sec. 1220, but also the two per cent, fee imposed by ch. 105. Now, it is urged that, inasmuch as these decisions were made with reference to a company transacting both kinds of business, they have not decided that an accident company which does no life insurance business is bound to pay the same fees. True, they have not in terms so decided. But what significance has the fact that the Travelers’ Company was doing both kinds of business? Absolutely none. So far as those decisions are concerned, the case stands exactly as though the Travelers’ Company as a life insurance organization, and the Travelers’ Company as an insurer against accidents, were separate and distinct companies. When it was said that the license was upon the business conducted, it made no difference that th'e company was doing other kinds of business. The inquiry was, What are the obligations of the law upon a company doing the business of accident insurance in this state? The company sought to evade the consequences of the construction of the law contended for by the state, by showing that it transacted both kinds of business; that it had already paid one license fee of $300; and it was argued that this was the only fee or tax required by law from such companies. In determining this question, it became necessary to review the legislation on the subject, and to construe and determine the relation between sec. 1220 and ch. 105, Laws of 1880. *116We have already referred to the conclusion arrived at in the first of these cases. The second case [99 Wis. 367] involved the right of the state to insist upon the payment of an additional license fee of $300 for the transaction of the company’s accident business. It seems to have been assumed that the fee that had been paid by the company was for the privilege of doing its life insurance business. In this, latter decision, Mr. Justice Winslow says: When it was held that the license fees were levied upon the business, and not upon the company transacting the business, it-necessarily followed, under the provisions of sec. 1220, R. S. 1878, that a foreign. company which transacted both life and accident business in this state was required to pay two fees of $300 each, and, in addition, was required to pay two per cent, upon its previous year’s income arising from the accident.business.” The company was not required to pay the additional fee of $300 because it was doing two Ttinds of business, but because it was doing an accident business, for which no fee had been paid. When it is assumed that the license is upon the business conducted, the conclusion, and the only conclusion that can possibly follow, is that any company doing the business of accident insurance in this state must pay the fees imposed by both of the statutes mentioned. If the company conducts a life insurance business alone, it pays the fee required by sec. 1220. If it does only an accident business, it must pay the fee required by this section, and the additional fee imposed by ch. 105. If it does both kinds of business, then it must pay both fees. Any other construction would be absurd.
On the question of practical construction, the first case decided said, in effect, that these statutes were not doubtful or ambiguous, and that “a customary violation of the plain language of the law gives no authority for continuing such violation.” We still adhere to that ruling. The mere silence *117of the state officials, or their neglect to enforce the plain requirements of a law, is not sufficient to relieve the party from its obligations.
By the Court.— The motion for a rehearing is denied, with $25 costs.